                                                                                                FILED
                                                                                       2021 Apr-19 PM 05:06
                                                                                       U.S. DISTRICT COURT
                                                                                           N.D. OF ALABAMA




                            Case No.: 2:20-cv-02012-RDP
                  IN THE UNITED STATES DISTRICT COURT FOR
                     THE NORTHERN DISTRICT OF ALABAMA
                             (SOUTHERN DIVISION)

                                          D.S,
                                                                         Plaintiff,

                                            v.

                               JEFFERSON DUNN, et al.
                                                                         Defendants.

______________________________________________________________________________

 MOVANTS’ INITIAL SUBMISSION IN SUPPORT OF DEFENDANTS’ MOTION TO
 DISMISS OR, IN THE ALTERNATIVE, MOTION TO STRIKE PLAINTIFF’S FIRST
                           AMENDED COMPLAINT
______________________________________________________________________________

Robert F. Northcutt                              CAPELL & HOWARD, P.C.
C. Richard Hill                                  150 South Perry Street
James N. Walter, Jr.                             Montgomery, AL 36104
W. Jackson Britton                               Phone: (334) 241-8000
                                                 Fax: (334) 323-8888
                                                 bob.northcutt@chlaw.com
                                                 rick.hill@chlaw.com
                                                 jimmy.walter@chlaw.com
                                                 jackson.britton@chlaw.com



  Attorneys for Defendants Carl Sanders, Gary Malone, Kevin White, Carla Graham, Angelia
  Gordy, William Ragsdale, Neketris Estelle, Gerald McMillian, Christopher Boyd, Shannon
          Caldwell, Errol Pickens, Lisa Bonner, William McLemore, and Tanya Ary
                                               TABLE OF CONTENTS

INTRODUCTION......................................................................................................................... 1
STANDARD OF REVIEW .......................................................................................................... 2
ARGUMENT ................................................................................................................................. 3
   I.        PLAINTIFF’S FIRST AMENDED COMPLAINT IS A SHOTGUN PLEADING
             THAT FAILS TO COMPLY WITH RULES 8(a)(2) AND 10(b). ................................ 3
   II. PLAINTIF’S FIRST AMENDED COMPLAINT IS DUE TO BE DISMISSED
       PURSUANT TO RULE 12(b)(6). ................................................................................... 11
        A.       ALL OF PLAINTIFF’S FOURTEENTH AMENDMENT CLAIMS ARE DUE
                 TO BE DISMISSED. ................................................................................................ 11
        B.       QUALIFIED IMMUNITY BARS PLAINTIFF’S CLAIMS AGAINST
                 DEFENDANTS. ........................................................................................................ 11
        C.       DEFENDANTS CANNOT BE HELD VICARIOUSLY LIABLE. ..................... 15
        D.       PLAINTIFF DOES NOT ALLEGE SUFFICIENT FACTS TO SUPPORT A
                 CLAIM FOR SUPERVISOR LIABILITY. ........................................................... 17
        E.       PLAINTIFF’S FAILURE TO PROTECT AND STATE-CREATED DANGER
                 CLAIMS ARE DUE TO BE DISMISSED. ............................................................ 19
        F.       PLAINTIFF’S RETALIATION CLAIM IS DUE TO BE DISMISSED............. 20
        G.       PLAINTIFF’S FAILURE TO INTERVENE CLAIMS ARE DUE TO BE
                 DISMISSED. ............................................................................................................. 20
        H.       PLAINTIFF’S STATE LAW CLAIMS ARE DUE TO BE DISMISSED. ......... 21
        I.       PLAINTIFF’S CONSPIRACY CLAIMS ARE DUE TO BE DISMISSED. ...... 23
CONCLUSION ........................................................................................................................... 24




                                                                     i
 MOVANTS’ INITIAL SUBMISSION IN SUPPORT OF DEFENDANTS’ MOTION TO
 DISMISS OR, IN THE ALTERNATIVE, MOTION TO STRIKE PLAINTIFF’S FIRST
                        AMENDED COMPLAINT

       Defendants Carl Sanders (“Sanders”), Gary Malone (“Malone”), Kevin White (“White”),

Carla Graham (“Graham”), Angelia Gordy (“Gordy”), William Ragsdale (“Ragsdale”), Neketris

Estelle (“Estelle”), Gerald McMillian (“McMillian”), Christopher Boyd (“Boyd”), Shannon

Caldwell (“Caldwell”), Errol Pickens (“Pickens”), Lisa Bonner (“Bonner”), William McLemore

(“McLemore”), and Tanya Ary (“Ary”) (collectively “Defendants”) submit this Memorandum of

Law in Support of their Motion to Dismiss or, in the Alternative, Motion to Strike Plaintiff’s First

Amended Complaint.

                                       INTRODUCTION

       This action arises from alleged altercations between Plaintiff, D.S., and other inmates at

William E. Donaldson Correctional Facility (“Donaldson”) and at St. Clair Correctional Facility

(“St. Clair”) (Doc. 67 ¶¶ 1-7). Plaintiff’s original complaint was 55-pages and consisted of 334

paragraphs of allegations (not including sub-parts). (Doc. 32-1). Defendants moved to dismiss the

original complaint on multiple grounds including as a shotgun pleading, failure to state a

cognizable claim against the Defendants, and the Defendants entitlement to qualified and state-

agent immunity. (Docs. 60, 61). Instead of responding to Defendants’ motion, Plaintiff filed its

First Amended Complaint (Doc. 67).

       Despite Plaintiff’s attempt to correct the deficiencies the Defendants cited in their initial

motion to dismiss, Plaintiff’s First Amended Complaint remains a classic example of shotgun

pleading that violates Federal Rules of Civil Procedure 8(a)(2) and 10(b). As shown in Section I

herein, Plaintiff’s First Amended Complaint names multiple defendants and contains well over

400 paragraphs of factual allegations (including sub-parts). It lumps multiple defendants together


                                                 1
in an effort to avoid pleading its claims with specificity. The First Amended Complaint is replete

with vague, immaterial, and conclusory allegations not related to any particular cause of action.

The counts in Plaintiff’s First Amended Complaint further compound the deficiencies by

incorporating many of the afflicted “factual” allegations, while committing several pleading sins

of their own. Plaintiff’s First Amended Complaint should be dismissed with prejudice or Plaintiff

should be required to replead his claims in compliance with Rules 8(a)(2) and 10(b). Further,

Plaintiff’s First Amended Complaint should be dismissed pursuant to Federal Rule of Civil

Procedure 12(b)(6) for the additional reasons detailed in Section II herein, including that Plaintiff’s

First Amended Complaint fails to state cognizable claims against Defendants and Defendants are

entitled to qualified immunity and state agent immunity.

                                    STANDARD OF REVIEW

        When considering a Rule 12(b)(6) motion to dismiss for failure to state a claim, the court

must construe the complaint in the light most favorable to the plaintiff and accept all well-pled

facts alleged in the complaint as true; however, the court is not required to accept a plaintiff’s legal

conclusions. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (noting, “the tenet that a court must

accept as true all of the allegations contained in a complaint is inapplicable to legal conclusions.”).

In evaluating the sufficiency of a plaintiff’s pleadings, a court can make reasonable inferences in

the plaintiff’s favor, but it is “not required to draw [p]laintiff[’s] inference.” Aldana v. Del Monte

Fresh Produce, N.A., Inc., 416 F.3d 1242, 1248 (11th Cir. 2005). Similarly, “unwarranted

deductions of fact” in a complaint are not admitted as true for the purpose of testing the sufficiency

of plaintiff’s allegations. Id. (internal quotation and citation omitted); see also Iqbal, 556 U.S. at

681 (stating conclusory allegations are “not entitled to be assumed true” citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 554-55 (2007)). Indeed, to survive a motion to dismiss, the complaint



                                                   2
must contain factual matter, the sufficiency of which states “a claim to relief that is plausible on

its face.” Twombly, 550 U.S. at 570. Facial plausibility exists “when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). Simply stated, the

“[f]actual allegations must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555.

       As this Court has noted, “[d]istrict courts have the inherent authority to dismiss complaints

on shotgun pleading grounds.” Cincinnati Ins. Co. v. Samsung SDI Co. Ltd., 2018 WL 3928995,

at *3 (N.D. Ala. Aug. 16, 2018) (citing Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1295 (11th

Cir. 2018)). “In dismissing a shotgun complaint…a district court must give the plaintiff ‘on chance

to remedy such deficiencies.’” Jackson v. Bank of America, N.A., 898 F.3d 1348, 1358 (11th Cir.

2018) (quoting Vibe Micro, 878 F.3d at 1295). However, a district court may dismiss an amended

complaint with prejudice if “the plaintiff had fair notice of the defects and a meaningful chance to

fix them.” Id.

                                            ARGUMENT

I.     PLAINTIFF’S FIRST AMENDED COMPLAINT IS A SHOTGUN PLEADING THAT
       FAILS TO COMPLY WITH RULES 8(a)(2) AND 10(b).

       Plaintiff’s First Amended Complaint is a shotgun pleading that fails to comply with federal

pleading standards. As the Eleventh Circuit recently stated in Barmapov v. Amuial, 986 F.3d 1321,

1324 (11th Cir. 2021):

                 A shotgun pleading is a complaint that violates either Federal Rule
                 of Civil Procedure 8(a)(2) or Rule 10(b), or both. Rule 8(a)(2)
                 requires the complaint to provide “a short and plain statement of the
                 claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.
                 8(a)(2). Rule 10(b) requires a party to “state its claims or defenses
                 in numbered paragraphs, each limited as far as practicable to a single
                 set of circumstances.” Fed. R. Civ. P. 10(b). “If doing so would


                                                   3
               promote clarity,” Rule 10(b) also mandates that “each claim founded
               on a separate transaction or occurrence … be stated in a separate
               count …” Id. The self-evident purpose of these rules is to require
               the pleader to present his claims discretely and succinctly, so that
               his adversary can discern what he is claiming and frame a responsive
               pleading. These rules were also written for the benefit of the court,
               which must be able to determine which facts support which claims,
               whether the plaintiff has stated any claims upon which relief can be
               granted, and whether evidence introduced at trial is relevant.

(quotation marks and citations omitted).

       The Eleventh Circuit has “identified four rough types or categories of shotgun pleadings.”

Id. (internal citation omitted). It has described those categories as follows:

               The first is a complaint containing multiple counts where each count
               adopts the allegations of all preceding counts, causing each
               successive count to carry all that came before and the last count to
               be a combination of the entire complaint. The second is a complaint
               that is replete with conclusory, vague, and immaterial facts not
               obviously connected to any particular cause of action. The third is a
               complaint that does not separat[e] each cause of action or claim for
               relief into a different count.” And the final type of shotgun pleading
               is a compliant that assert[s] multiple claims against multiple
               defendants without specifying which of the defendants are
               responsible for which acts or omissions, or which of the defendants
               the claim is brought against.

Id. at 1324-1325 (quotation marks and citations omitted).

        This Court and the Eleventh Circuit have repeatedly and vehemently condemned shotgun

pleadings. See, e.g., id.; Hirsch v. Ensurety Ventures, LLC, 805 F. App’x 987, 991 (11th Cir.

2020) (“And lest it need still be said, shotgun pleadings do not comport with the pleading

requirements of Rule 8 of the Federal Rules of Civil Procedure and the Supreme Court’s

instructions laid out in Bell Atl. Corp v. Twombly and Ashcroft v. Iqbal.”); Est. of Bass v. Regions

Bank, 947 F.3d 1352, 1356 n.3 (11th Cir. 2020) (“As of 2008, [the Eleventh Circuit] had explicitly

condemned shotgun pleadings upward of fifty times.”) (internal quotation marks and citation

omitted); Fed. Home Mortg. Corp. v. McGough, 2018 WL 5116844, at *1 (N.D. Ala. Oct. 19,


                                                  4
2018) (“The Eleventh Circuit has repeatedly stated that such [shotgun] pleadings exact an

intolerable toll on the trial court’s docket, lead to unnecessary and unchanneled discovery, and

impose unwanted expense on the litigants, the court and the court’s parajudicial personnel and

resources.”) (internal quotation marks and citation omitted).

       The Plaintiff’s First Amended Complaint contains many of the same deficiencies that this

Court has previously found as grounds to strike or dismiss individual claims and entire complaints.

Pipkins v. City of Hoover, 2:19-CV-1907-RDP, 2021 WL 718583, at *6 (N.D. Ala. Feb. 24, 2021)

(slip copy) (dismissing counts asserting multiple causes of action as shotgun pleading); Watts v.

SMP Auto, 2:20-CV-405-RDP, 2021 WL 972882, at *3-4 (N.D. Ala. Feb. 9, 2021) (slip copy);

Hamilton v. Judicial Corr. Svcs. LLC, 2:18-cv-00933-RDP, 2019 WL 5964977, at *3 (N.D. Ala.

Nov. 13, 2019) (slip copy); Est. of Binn v. City of Adamsville, 2:17-cv-01993-RDP, 2019 WL

968904, at *7 (N.D. Ala. Feb. 28, 2019) (dismissing shotgun claim); Rice v. Seterus, Inc., 7:17-

cv-00732-RDP, 2018 WL 4052180, at *2-3 (N.D. Ala. Aug. 24, 2018); Cincinnati Ins. Co. v.

Samsung SDI Co. Ltd., 5:17-cv-01688-UJH-RDP, 2018 WL 3928995, at *3-4 (N.D. Ala. Aug. 16,

2018) (striking shotgun complaint); Johnson v. City of Homewood, 2:15-cv-02036-RDP, 2018 WL

497077, at *6-7 (N.D. Ala. Jan. 22, 2018) (dismissing multiple shotgun claims without prejudice).

Ultimately, Plaintiff’s First Amended Complaint and the complaints in the cases cited above share

one “unifying characteristic”: “they fail to one degree or another, and in one way or another, to

give the defendants adequate notice of the claims against them and the grounds upon which each

claim rests.” Weiland, 792 F.3d at 1323.

       First, Plaintiff’s First Amended Complaint consistently lumps Defendants together and

only halfheartedly attempts to make allegations that are specific to individual defendants.




                                                5
Plaintiff’s First Amended Complaint references either all “defendants”,1 groups of defendants,2

groups of defendants that “includes” individual defendants,3 or each individual defendant in a

group so as to avoid saying the group name.4 The First Amended Complaint also has features that

exacerbate this problem. The First Amended Complaint frequently refers to “these Defendants”

after referencing a lump of defendants,5 and each count incorporates many of the same deficient

allegations cited above.6

       The First Amended Complaint’s lumping of Defendants together and failure to plead

specific factual allegations as to each defendant makes the First Amended Complaint a shotgun

pleading. See Barmapov, 986 F.3d at 1325; Magluta v. Samples, 256 F.3d 1282, 1284 (11th Cir.

2001) (“The complaint is replete with allegations that ‘the defendants’ engaged in certain conduct,

making no distinction among the fourteen defendants…”); see e.g., Hamilton, 2019 WL 5964977,

at *3 (finding shotgun complaint that referenced individual defendants but “lump[ed]” them


1
 For blanket references to “defendants,” see Doc. 67 at ¶¶ 5-7, 74, 86, 105, 186, 239, 251, 288,
289, 291, 293, 294, 306, 311, 323, 325, 333, 336-338, 342, 363, 368, 371, 393.
2
 For blanket references to groups of defendants: Donaldson Defendants, (¶¶ 54, 64, 68, 385, 395,
397); St. Clair Defendants, (¶¶ 76, 78, 87, 89, 102, 110, 162, 208-210, 217, 260, 261, 277, 360,
369, 390, 391); St. Clair Defendant ADOC Supervisors or St. Clair Facility Supervisors, (¶¶ 29,
41-42, 164, 169, 175-177, 183-184, 187, 211, 252, 276).
3
  The inclusion of specific individuals is meaningless and mere surplusage because the named
individuals are already members of the named group. (See Doc. 67 at ¶¶ 54, 66, 74, 76, 86, 87,
102, 110, 162, 164, 169, 175, 176, 184, 186, 187, 211, 239, 260, 276, 277).
4
 For allegations naming every individual defendant in a specific group: Donaldson Defendants,
(Doc. 67 at ¶¶ 53, 55, 58, 59, 63, 65-67, 71, 325, 329, 355, 364); St. Clair Defendants, St. Clair
Defendant ADOC Supervisors, St. Clair Defendant Facility Supervisors, or combination, (Id. at ¶¶
168, 172, 173, 189, 192, 193, 212, 241, 249-251, 255, 257, 293, 309, 340, 368).
5
  For Complaint’s reference to “these Defendants,” compounding the problem of its blanket
references to groups of defendants, see Doc. 67 at ¶¶ 77, 213-215, 233, 235, 236, 269, 280, 310,
312, 326, 327, 330, 331, 335, 341, 356, 357, 361, 366, 370, 386, 392, 396, 398.
6
 For each count’s incorporation by reference of deficient “factual” allegations, see Doc. 67 at ¶¶
293-294, 307, 325, 329, 335, 339, 355, 360, 364, 367, 384, 389, 394.

                                                6
together when describing what actions injured plaintiff, such as “’Defendants JCS, CHC, and CCS

contracted with the municipalities…’”); Est. of Binn, 2019 WL 968904, at *7 (citing vague

allegations as to individual defendants roles and lumping of “defendants” together as reason to

dismiss complaint as shotgun pleading). Accordingly, Plaintiff’s First Amended Complaint is due

to be stricken or dismissed on this ground alone. See Cincinnati Ins. Co., 2018 WL 3928995, at

*3-4.

        Plaintiff’s First Amended Complaint, however, contains many other deficiencies that make

it a shotgun pleading. It contains many allegations that are so vague, conclusory, and non-specific

that they fail to provide notice to any defendant. Weiland, 792 F.3d at 1324. The First Amended

Complaint contains vague allegations that allege some kind of action or knowledge but fail to

specify who the individual actor was or who possessed the knowledge. (See e.g., Doc. 67. at ¶¶

237, 238, 260, 261). These deficiencies add to the First Amended Complaint’s shotgun-style.

Ebrahimi v. City of Huntsville Bd. of Educ., 114 F.3d 162, 164 (11th Cir. 1997) (finding

“prototypical shotgun complaint” where it “offered vague and conclusory factual allegations in an

effort to support a multiplicity of…claims leveled against 15 defendants.”); see e.g., Cincinnati

Ins. Co., 2018 WL 3928995, at *3-4 (striking complaint as shotgun pleading due to allegations

being “so non-specific” that they failed to give defendants sufficient notice).

        The First Amended Complaint also includes immaterial allegations that do not relate to any

of the thirteen causes of action that Plaintiff asserts in the First Amended Complaint. It contains

allegations concerning events that occurred after Plaintiff’s last alleged assault on January 29, 2019

at St. Clair, (See Doc. 67 at ¶¶ 188-192). The alleged events occurred after any time period that




                                                  7
could be potentially relevant to any of Plaintiff’s causes of action.7 See Watts, 2021 WL 972882,

at *3-4 (finding shotgun pleading due to, in part, immaterial factual allegations concerning events

occurring after the injury and timeframe relevant to the causes of action). Many of the letters,

lawsuits, investigations, and reports referenced in the First Amended Complaint are also

immaterial because they concern the ADOC system as a whole and were not focused specifically

on St. Clair or Donaldson so as to provide the Defendants with alleged notice of unconstitutional

conditions at those particular facilities. (See Doc. 67 at ¶¶ 67, 171-172, 188-190). The First

Amended Complaint also contains immaterial allegations concerning alleged instances of

excessive force. (See Doc. 67 at ¶¶ 281-290). The allegations concerning excessive force are

immaterial because the First Amended Complaint does not assert any cause of action for excessive

force, any allegations that Plaintiff was subject to excessive force, or in any way connects the

excessive force allegations to any cognizable cause of action asserted therein. See e.g., Watts, 2021

WL 972882, at *3-4 (finding shotgun pleading due to, in other part, failure to tie factual allegations

to any legal claim). Moreover, like the allegations that lumped defendants together, the First

Amended Complaint compounds the problem presented by these immaterial allegations by

incorporating many of the allegations into the counts asserted therein. (See Doc. 67 at ¶¶ 293-294,

307, 325, 329, 335, 339, 355, 360, 364, 367, 384, 389, 394). Accordingly, the multiple immaterial

allegations in the First Amended Complaint, alone, make it a shotgun pleading, but, in tandem

with the allegations lumping defendants together, undoubtedly render the First Amended

Complaint a shotgun pleading that should be stricken or dismissed. See Barmapov, 986 F.3d at




7 Most notably, some of these events and documents referenced in the allegations occurred well-
after the last alleged assault, such as the DOJ Notice Letter issued in July 2020 (Doc. 67 ¶ 188)—
a year-and-a-half after the last alleged assault—and the DOJ lawsuit filed on December 9, 2020
(Id. at ¶ 191)—almost a full two years after the last alleged assault.

                                                  8
1325; see also Pelletier v. Zweifel, 921 F.2d 1465, 1518 (11th Cir. 1991) (shotgun complaint where

it was “replete with factual allegations that could not possibly be material to any of the causes

actions they assert.”).

          Lastly, the individual counts of Plaintiff’s First Amended Complaint are also shotgun

claims. As discussed above, each count incorporates or repeats many of the deficiencies cited in

the factual allegations.8 In addition, many of the counts suffer from their own independent

deficiencies despite incorporating deficiencies from the “factual” allegations. (See e.g., Doc. 67 at

¶¶ 360-366 (asserting failure to intervene claims against “All St. Clair Defendants,” without ever

naming an individual defendant, and “All Donaldson Defendants,” while naming every individual

in the group)). 9 Some counts in Plaintiff’s First Amended Complaint state multiple claims for

relief for alleged violations of multiple Constitutional Amendments. (See Doc. 67 at Counts II, IV,

and V). Some counts also contain allegations that assert or create a whole new cause of action

independent of the claim labeled on the count. (See Doc. 67 at ¶¶ 293, 302, 325, 341, 345, 356,

392, 397). Ultimately, Plaintiff’s First Amended Complaint does not contain a single count that is

unafflicted by these shotgun pleading deficiencies.

          As a result of the deficiencies noted above, Plaintiff’s First Amended Complaint is due to

be dismissed with prejudice or, in the alternative, struck as a shotgun pleading. A district court

may dismiss a shotgun complaint with prejudice when “the plaintiff had fair notice of the defects

and a meaningful chance to fix them.” Jackson, 898 F.3d at 1358. A defendant’s motion to dismiss



8
    See infra at footnotes 5 and 6.
9
 See also Count I (¶¶ 293, 294, 306); Count II (¶¶ 309-312, 323); Count III (¶¶ 325-327); Count
IV (¶¶ 329-331, 333); V (¶¶ 335-338); Count VI (¶¶ 340-342); Count VII (¶¶ 355-357); Count
VIII (¶¶ 360-361, 363); Count IX (¶¶ 364, 366); Count X (¶¶ 368-369, 370); Count XI (¶¶ 385-
386); Count XII (¶¶ 390-393); Count XIII (¶¶ 396, 393).

                                                  9
may provide a plaintiff with fair notice of the defects in a complaint. Id. And “[a] chance to amend

a complaint does not need to come in the form of dismissal without prejudice or the striking of a

portion of the complaint’s allegations.” Id. “What matters is function, not form.” Id.

       Here, the circumstances warrant dismissal of Plaintiff’s First Amended Complaint with

prejudice. Plaintiff received fair notice of the pleading deficiencies in his original Complaint (Doc.

32-1) via defendants’ two Motions to Dismiss (Docs. 59, 61). See Jackson, 898 F.3d at 1358.

Plaintiff then received the opportunity to amend and filed the present First Amended Complaint

“[i]n response to the motions to dismiss.” (Doc. 64 ¶ 4). Despite receiving fair notice and an

opportunity to amend, Plaintiff’s First Amended Complaint did not meaningfully remedy the

deficiencies, and even added to the already lengthy list of defects cited in defendants’ motions.

Even if Plaintiff’s First Amended Complaint corrected some of the deficiencies that were in

Plaintiff’s original Complaint, these corrections do not excuse the new and still existing defects in

the First Amended Complaint. Barmapov, 986 F.3d at 1325; Rice, 2018 WL 4052180, at *2 n.3

(noting the existence of some well-plead claims did not excuse the deficiencies in other claims).

Accordingly, Plaintiff’s First Amended Complaint should be dismissed with prejudice or, in the

alternative, struck as a shotgun pleading. Jackson, 898 F.3d at 1359-59; Cincinnati Ins. Co., 2018

WL 3928995 at *3.




                                                 10
II.    PLAINTIF’S FIRST AMENDED COMPLAINT IS DUE TO BE DISMISSED
       PURSUANT TO RULE 12(b)(6).10

       A.      ALL OF PLAINTIFF’S FOURTEENTH AMENDMENT CLAIMS ARE
               DUE TO BE DISMISSED.

       In Counts II, IV, and V of the First Amended Complaint (Doc. 67 ¶¶ 307-323, 328-333,

334-338), Plaintiff includes claims for violations of constitutional rights pursuant to the Fourteenth

Amendment. These claims are due to be dismissed as the Fourteenth Amendment has no

application to Plaintiff. Rather, only the Eighth Amendment applies to claims regarding conditions

of confinement for those convicted of crimes and housed in prisons. Farmer v. Brennan, 511 U.S.

825, 832 (1994).

       B.      QUALIFIED IMMUNITY BARS PLAINTIFF’S CLAIMS AGAINST
               DEFENDANTS.

       Plaintiff sues the Defendants in their individual capacities. (Doc. 67 ¶ 12). The long-

recognized doctrine of qualified immunity protects government officers when they are sued in

their individual capacities from liability for civil damages so long as “their conduct [did] not

violate clearly established statutory or constitutional rights of which a reasonable person would

have known.” Vinyard v. Wilson, 311 F.3d 1340, 1346 (11th Cir. 2002) (quoting Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982)); see Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011)

(“Qualified immunity shields federal and state officials from money damages unless a plaintiff

pleads facts showing (1) that the official violated a statutory or constitutional right, and (2) that

the right was ‘clearly established’ at the time of the challenged conduct.”).

       A public official seeking the protection of qualified immunity “must first prove that he was

acting within the scope of his discretionary authority when the allegedly wrongful acts occurred.”



10
  In addition to the arguments set forth below, Defendants adopt and incorporate herein all grounds
and arguments for dismissal of the First Amended Complaint asserted by other defendants.

                                                 11
Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002) (internal quotation marks and citation

omitted). The burden then shifts to the plaintiff “to show that (1) the officer violated a

constitutional right and (2) the right was clearly established at the time of the alleged violation.”

Piazza v. Jefferson Cnty., Ala., 923 F.3d 947, 951 (11th Cir. 2019) (citing Holloman ex rel.

Holloman v. Harland, 370 F.3d 1252, 1264 (11th Cir. 2004)). A court “may consider these two

prongs in either order; an official is entitled to qualified immunity if the plaintiff fails to establish

either.” Id. (citing Jacoby v. Baldwin Cnty., 835 F.3d 1338, 1344 (11th Cir. 2016)).

        Throughout the analysis, it must be kept in mind that “qualified immunity for government

officials is the rule, liability and trials for liability the exception.” Alexander v. Univ. of N. Fla.,

39 F.3d 290, 291 (11th Cir. 1994). As this Court has stated, “[t]he Court must consider the defense

of qualified immunity as soon as possible in the litigation, including at the motion to dismiss

stage.” Hadder v. Walker Cnty., Ala., 2014 WL 2465322, at *4 (N.D. Ala. May 30, 2014) (citing

Hunter v. Bryant, 502 U.S. 224, 223-34 (1991)). Further, the Eleventh Circuit recently observed:

“Generally speaking, it is proper to grant a motion to dismiss on qualified immunity grounds when

the ‘complaint fails to allege the violation of a clearly established constitutional right.’” Dickinson

v. Cochran, 833 F. App’x 268, 271 (11th Cir. 2020) (quoting Corbitt v. Vickers, 929 F.3d 1304,

1311 (11th Cir. 2019) (further internal citation omitted)).

        A government employee acts within his discretionary authority when he is “(a) performing

a legitimate job-related function (that is, pursuing a job-related goal), (b) through means that were

within his power to utilize.” Holloman, 370 F.3d at 1265. The question at this stage is not “whether

the act complained of was done for improper purpose, but ‘whether the act complained of, if done

for a proper purpose, would be within, or reasonably related to, the outer perimeter of an official’s

discretionary duties.’” Plotkin v. United States, 465 F. App’x 828, 831-32 (11th Cir. 2012)



                                                   12
(quoting Harbert Int’l, Inc. v. James, 157 F.3d 1271, 1282 (11th Cir. 1998)). The only question to

consider is whether the acts “are of a type that fell within the employee’s job responsibilities.”

Holloman, 370 F.3d at 1265.

       Here, it is undisputed that Defendants were acting within their discretionary authority.

Plaintiff’s First Amended Complaint makes no allegation that the actions of these Defendants were

outside the line and scope of their duties as employees of the Alabama Department of Corrections

(“DOC”). To the contrary, Plaintiff’s First Amended Complaint alleges the Defendants were acting

within the line and scope of their employment and performing their duties as DOC employees.

(See e.g., Doc. 67 ¶ 13).

       Once discretionary authority is established, a court is “obliged to grant qualified immunity

to a law enforcement officer unless the plaintiff can demonstrate: first, that the facts when viewed

in a light most favorable to the plaintiff establish a constitutional violation; and, second, that

illegality of the officer’s actions was clearly established at the time of the incident.” Oliver v.

Fiorino, 586 F.3d 898, 905 (11th Cir. 2009) (citing Pearson v. Callahan, 555 U.S. 223, 232, 235

(2009)). Thus, to survive a motion to dismiss, Plaintiff must present a plausible claim that a

constitutional violation occurred and that these Defendants’ conduct clearly violated established

law. See Iqbal, 556 U.S. at 678.

       Plaintiff’s First Amended Complaint fails to present a plausible claim that a constitutional

violation occurred or that these Defendants’ conduct clearly violated established law. Plaintiff

alleges that a prior class-action lawsuit, a DOJ investigation and an Equal Justice Initiative report

put these Defendants on notice that their conduct clearly violated established law. (Doc. 67 ¶¶ 166-

192). As mentioned above, some of these documents and events could not have given Defendants




                                                 13
prior notice of the events at St. Clair or Donaldson as many of them occurred well-after the

Plaintiff’s alleged assault.

        Even assuming that the Plaintiff had alleged facts which could support a violation of

constitutional rights, the alleged lawsuit, investigation and reports are not binding precedent that

would have put these Defendants on notice that their conduct clearly violated established law. “To

be clearly established, a right must be sufficiently clear that every reasonable official would [have

understood] that what he is doing violates that right. In other words, existing precedent must have

placed the statutory or constitutional question beyond debate.” Reichle v. Howards, 566 U.S. 658,

664 (2012) (internal quotation marks and citations omitted) (alteration in original). The Court

should look “only to binding precedent—cases from the United States Supreme Court, the

Eleventh Circuit, and the highest court of the state under which the claim arose—to determine

whether the right in question was clearly established at the time of the violation.” Coffin v.

Brandau, 642 F.3d 999, 1013 (11th Cir. 2011) (citation omitted). Moreover, “[w]hile multiple

cases in this Circuit have put prison officials on notice that they have a duty to protect inmates

from violence at the hands of other inmates, each of those cases has required that the prison

officials in question have more than a generalized idea that the plaintiff could be subjected to

violence.” Marbury v. Estes, 2017 WL 2060346, at *8 (N.D. Ala. May 1, 2017).

        Here, Plaintiff has alleged no clearly established law or existing precedent that would have

provided these Defendants with “fair warning” that his or her conduct as correctional officers at

Donaldson or St. Clair deprived the Plaintiff of a constitutional right. To the contrary, the Eleventh

Circuit held at the approximate time of the inmate-on-inmate attack at issue here that “the evidence

[the plaintiff] has presented regarding a general risk of inmate-on-inmate violence [at St. Clair]

does not rise to the level necessary to show deliberate indifference to a substantial risk of serious



                                                 14
harm required by our caselaw.” Marbury v. Warden, 936 F.3d 1227, 1235 (11th Cir. 2019). The

plaintiff in Marbury was attacked by a fellow prisoner at St. Clair after making multiple requests

to be transferred to a different dormitory or put in protective lock-up. He sent letters to the warden

and made several in-person transfer requests to a prison officer before being stabbed and assaulted

by another inmate. Based on those facts—which provide far more notice of a risk of harm to the

inmate than Plaintiff’s alleged statements that he had enemies relating to a 2018 attack at another

prison (Doc. 67 ¶¶ 50, 74)—the Eleventh Circuit affirmed the district court’s order granting the

St. Clair’s warden’s and officer’s motions for summary judgment based on qualified immunity.

Id. at 1232-38.11

       Accordingly, Plaintiff cannot present a plausible claim that a constitutional violation

occurred and that these Defendants’ conduct clearly violated established law when both this Court

and the Eleventh Circuit held otherwise with respect to an inmate-on-inmate assault at St. Clair

based upon facts that were similar to those alleged in Plaintiff’s First Amended Complaint here.

       C.      DEFENDANTS CANNOT BE HELD VICARIOUSLY LIABLE.

       Defendants Sanders, Malone, White, Graham, Estelle, Gordy, Ragsdale, and Boyd are

alleged to be liable based on the activities of subordinate employees. These Defendants cannot be

held vicariously liable for the alleged wrongdoing of a subordinate employee because Plaintiff

brings his claims pursuant to 42 U.S.C. § 1983. It is well accepted in the Eleventh Circuit under §

1983 principles that supervising officials cannot be held liable for the unconstitutional acts of

subordinates under a theory of respondeat superior or vicarious liability. Hartley v. Parnell, 193



11
  In the year prior to the incidents at issue in the present case, Magistrate Judge England’s Report
and Recommendation in the Marbury case recommended that the motion for summary judgment
be granted, and Judge Kallon entered a Memorandum Opinion adopting and accepting that
recommendation. See Marbury v. Estes, 2017 WL 2021071 (N.D. Ala. May 12, 2017); Marbury,
2017 WL 2060346.

                                                 15
F.3d 1263, 1269 (11th Cir. 1999) (citing Belcher v. City of Foley, 30 F.3d 1390, 1396 (11th Cir.

1994)). Instead, the Eleventh Circuit previously stated that a plaintiff may only pursue supervisor

liability when:

                  the supervisor personally participates in the alleged constitutional
                  violation or when there is a causal connection between actions of the
                  supervising official and the alleged constitutional deprivation. The
                  causal connection can be established when a history of widespread
                  abuse puts the responsible supervisor on notice of the need to correct
                  the alleged deprivation, and he fails to do so. The deprivations that
                  constitute widespread abuse sufficient to notify the supervising
                  official must be obvious, flagrant, rampant and of continued
                  duration, rather than isolated occurrences.

Hartley, 193 F.3d at 1269 (quoting Brown v. Crawford, 906 F.2d 667, 671 (11th Cir. 1990))

(internal quotations omitted).

       Here, Plaintiff’s First Amended Complaint falls well below the pleading standard imposed

by Rule 12 and Hartley. For example, Plaintiff merely alleges that these supervisory Defendants

are somehow responsible for Plaintiff’s alleged constitutional violations but does not allege any

specific conduct these Defendants participated in that resulted in the alleged constitutional

violation.

       In an attempt to remedy his failure to plead specific allegations against these supervisory

Defendants, Plaintiff apparently contends that it was the policies and customs of the Defendants

somehow that caused the altercations between Plaintiff and other inmates. This is insufficient

under § 1983 jurisprudence. As stated above, a plaintiff seeking to recover from a supervisor under

§ 1983 must show that the complained of conduct was so obvious, flagrant, rampant, and of

continued duration such that the defendants were put on notice. Hartley, 193 F.3d at 1269. Plaintiff

has failed to do that here. Instead, Plaintiff relies on allegations of isolated incidents to attempt to

prove his claim. These attempts are insufficient to state a claim against these Defendants.



                                                   16
        A plaintiff’s complaint must establish facial plausibility by pleading facts sufficient to

permit the “court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678. Plaintiff’s First Amended Complaint fails to make such factual

allegations and, instead, makes the “[t]hreadbare recitals of the elements of a cause of action” and

“conclusory statements” that are insufficient to satisfy facial plausibility. Id. Similarly, Plaintiff’s

First Amended Complaint is rife with legal conclusions that are not entitled to the presumption of

truth. See id. at 680. Because Plaintiff’s First Amended Complaint merely makes conclusory

statements of liability against these Defendants without any factual support to the statements,

Plaintiff failed to set forth a claim upon which this Court could grant relief. Therefore, Defendants’

Motion to Dismiss is due to be granted as to these Defendants.

        D.      PLAINTIFF DOES NOT ALLEGE SUFFICIENT FACTS TO SUPPORT A
                CLAIM FOR SUPERVISOR LIABILITY.

        Plaintiff’s First Amended Complaint is deficient and should be dismissed because Plaintiff

failed to allege sufficient facts to support the claim for Eighth Amendment supervisor liability. In

order to succeed on his claims against these Defendants, Plaintiff must prove the Defendants acted

“with deliberate indifference, [and] exposed [the Plaintiff] to a sufficiently substantial ‘risk of

serious damage to his future health.’” Farmer, 511 U.S. at 843 (citing Helling v. McKinney, 509

U.S. 25, 35 (1993)). The standard for deliberate indifference is akin to criminal negligence such

that a plaintiff must prove all of the following: (1) the defendant knew of and disregarded “an

excessive risk to inmate health or safety;” (2) the defendant was “aware of facts from which the

inference could be drawn that a substantial risk of serious harm exist[ed;]” and (3) the defendant

“must also draw that inference.” Id. at 837. Further, the condition must be “extreme” such that

there is a “strong likelihood of injury, rather than a mere possibility, before an official’s failure to

act can constitute deliberate indifference.” Est. of Owens v. GEO Grp., Inc., 660 F. App’x 763,


                                                  17
767 (11th Cir. 2016) (citations and internal quotations omitted). Therefore, Plaintiff must show

significantly more than mere civil recklessness or negligence. See Losey v. Warden, 521 F. App’x

717, 720 (11th Cir. 2013).

       In addition to establishing an Eighth Amendment duty to act, the Plaintiff must prove a

“necessary causal link” between the defendant’s conduct and harm to the inmate. See Rodriguez,

508 F.3d at 622. To resolve whether the necessary causal link is established, the court must

individually analyze the prison official’s “duties, discretion, and means.” Williams v. Bennett, 689

F.2d 1370, 1384 (11th Cir. 1982). Elaborating further, in Williams the Eleventh Circuit stated:

               [t]here can be no duty, the breach of which is actionable, to do that
               which is beyond the power, authority, or means of the charged party.
               One may be callously indifferent to the fate of prisoners and yet not
               be liable for their injuries. Those whose callous indifference results
               in liability are those under a duty-possessed of authority and means-
               to prevent the injury.

Id. Thus, the Plaintiff must also prove that these Defendants were empowered to protect against

the risk of the harm.

       Finally, the Farmer Court identified the following three methods for a prison official to

avoid Eighth Amendment liability: (1) the prison official “did not know of the underlying facts

indicating a sufficiently substantial danger and that they were unaware of that danger[;]” (2) the

prison official “knew of the underlying facts but believed (albeit unsoundly) that the risk to which

the facts gave rise was insubstantial or nonexistent[;]” or (3) if the prison official “responded

reasonably to the risk, even if the harm ultimately was not averted.” Farmer, 511 U.S. at 844-45.

       The standard for deliberate indifference equates to recklessness in criminal law and is

subjective. Farmer, 511 U.S. 839-40. Only the unnecessary and wanton infliction of pain violates

the Eighth Amendment. Id. at 834. Obduracy and wantonness, not inadvertence or error in

judgment, are required. Whitley v. Albers, 475 U.S. 312, 319 (1986). Nothing in Plaintiff’s First


                                                18
Amended Complaint can be read to rise to the level of obduracy and wantonness on the part of

these Defendants.

        E.      PLAINTIFF’S FAILURE TO PROTECT AND                               STATE-CREATED
                DANGER CLAIMS ARE DUE TO BE DISMISSED.

        Plaintiff’s allegations against Defendants do not show the Defendants were deliberately

indifferent and thus Plaintiff’s failure to protect claims in Counts I and III, and state-created danger

claims in Counts II and IV of the First Amended Complaint are due to be dismissed. (Doc. 67 ¶¶

292-333). Plaintiff generally alleges that Defendants housed Plaintiff with known enemies after

transferring him from segregation to general population. (Doc. 67 at ¶¶ 54, 78). However, this

does not constitute deliberate indifference. Marbury, 936 F.3d at 1231-35.

        As previously discussed, in Marbury, an inmate at St. Clair Correctional Facility

complained of an assault by another inmate, 936 F.3d at 1231. Before the assault, the Marbury

plaintiff told the corrections staff that he had witnessed fifteen stabbings over a six-year period

and that there was a specific threat made against him. In addition, he had lodged numerous requests

for transfer and protective custody. Id. at 1233. The Eleventh Circuit found that these allegations

were insufficient to establish deliberate indifference. The Court determined that the evidence did

not indicate that the inmates at St. Clair were “’exposed to something even approaching the

constant threat of violence.’” Id. at 1235 (quoting Harrison v. Culliver, 746 F.3d 1288, 1299-1300

(11th Cir. 2014)). The Marbury plaintiff’s evidence of communications of threats against him by

other inmates was much more compelling and detailed than Plaintiff’s allegations here that he

advised some Defendants that he had enemies in the prison population. Therefore, the allegations

of Plaintiff’s First Amended Complaint are insufficient to state cognizable claims of failure to

protect or state-created danger in Counts I through IV these Defendants and should be dismissed.




                                                  19
       F.      PLAINTIFF’S RETALIATION CLAIM IS DUE TO BE DISMISSED.

       Plaintiff alleges in Count V (Doc. 67 ¶¶ 334-338) that Defendants subjected Plaintiff to

segregation and exposure to his enemies to retaliate against him for reporting a sexual assault in

violation of his First Amendment rights. Not only does Plaintiff fail to plead sufficient facts to

state a cognizable claim of retaliation, but the Prison Litigation Reform Act, 42 U.S.C. § 1997e

(“PLRA”), also bars Plaintiff’s claim. Plaintiff alleges emotional pain and suffering as damages

for this claim. (Doc. 67 ¶ 338). However, the PLRA, § 1997e(e), provides: “No Federal civil

action may be brought by a prisoner confined in a jail, prison, or other correctional facility, for

mental or emotional injury suffered while in custody without a prior showing of physical injury.”

Al.-Amin v. Smith, 637 F.3d 1192, 1195 (11th Cir. 2011), overruled on other grounds Hoever v.

Marks, No. 17-10792, 2021 WL 1326618 (11th Cir. April 9, 2021) (holding—and partially

overruling Al-Amin—§ 1997e(e) allows purely mental and emotional claims for punitive damages,

but still bars claims for “compensatory damages stemming from purely mental or emotional

harms.”). Therefore, Plaintiff’s retaliation claim for emotional pain and suffering damages in

Count V must be dismissed.

       G.      PLAINTIFF’S FAILURE TO INTERVENE CLAIMS ARE DUE TO BE
               DISMISSED.

       Plaintiff alleges in Counts VIII and IX (Doc. 67 ¶¶ 360-366) that Defendants failed to

intervene to prevent the violation of Plaintiff’s constitutional rights. In order to be liable under a

failure to intervene theory, a defendant official must have observed the violation and be in a

position to intervene at the time of the violation; therefore, the violation must take place in the

official’s presence. See Ensley v. Soper, 142 F.3d 1402, 1407 (11th Cir. 1998). No such allegations

exist in Plaintiff’s First Amended Complaint. It merely alleges the Defendants failed to “address




                                                 20
the known security crisis at St. Clair,” (Doc. 67 ¶ 361), or other general and vague allegations.

Accordingly, Plaintiff’s failure to intervene claims in Counts VIII and IX must be dismissed.

       H.      PLAINTIFF’S STATE LAW CLAIMS ARE DUE TO BE DISMISSED.

       Counts X, XI, XII, and XIII of Plaintiff’s Complaint (Doc. 67 ¶¶ 367-398) allege state law

claims for intentional infliction of emotional distress and negligence. Those alleged state law

claims are barred by state agent immunity.

       In Ex parte Cranman, 792 So.2d 392, 405 (Ala. 2000), the Supreme Court of Alabama

enunciated the rule governing State-agent immunity as follows:

               A State agent shall be immune from civil liability in his or her
               personal capacity when the conduct made the basis of the claim
               against the agent is based upon the agent’s

               (1) formulating plans, policies, or designs; or

               (2) exercising his or her judgment in the administration of a
                   department or agency of government, including, but not limited
                   to, examples such as:

                  (a) making administrative adjudications;
                  (b) allocating resources;
                  (c) negotiating contracts;
                  (d) hiring, firing, transferring, assigning, or supervising
                  personnel; or

               (3) discharging duties imposed on a department or agency by statute,
               rule, or regulation, insofar as the statute, rule, or regulation
               prescribes the manner for performing the duties and the State agent
               performs the duties in that manner; or

               (4) exercising judgment in the enforcement of the criminal laws of
               the State, including, but not limited to, law-enforcement officers’
               arresting or attempting to arrest persons; or

               (5) exercising judgment in the discharge of duties imposed by
               statute, rule, or regulation in releasing prisoners, counseling or
               releasing persons of unsound mind, or educating students.




                                                21
               Notwithstanding anything to the contrary in the foregoing statement
               of the rule, a State agent shall not be immune from civil liability in
               his or her personal capacity

               (1) when the Constitution or laws of the United States, or the
               Constitution of this State, or laws, rules, or regulations of this
               State enacted or promulgated for the purpose of regulating the
               activities of a governmental agency require otherwise, or

               (2) when the State agent acts willfully, maliciously, fraudulently, in
               bad faith, beyond his or her authority, or under a mistaken
               interpretation of the law.

See also Ex parte Randall, 971 So. 2d 652, 662 (Ala. 2007) (“Although Cranman was a plurality

decision, the restatement of law as it pertains to State-agent immunity set forth in Cranman was

subsequently adopted by this Court’s decisions in Ex parte Rizk, 791 So. 2d 911 (Ala. 2000) and

Ex parte Butts, 775 So. 2d 173 (Ala. 2000).”).12

       As noted above, a state agent shall be immune from liability when the conduct on which

the claim is based is the state agent’s “formulating plans, policies, or designs”; and “hiring, firing,

transferring, assigning, or supervising personnel.” Cranman, 792 So. 2d at 405. Plaintiff’s claims

are based in part on allegations that the Defendants failed to properly monitor and supervise

personnel. Because Cranman specifically established that state agents shall be immune from

liability for claims based on their alleged conduct, the Court should dismiss these state law claims.

       In a wrongful death case in which a two-month old infant was killed by a day care worker,

after a social worker failed to detect that the day care worker was administering medication without

parental consent or documentation, the Alabama Supreme Court held that the claims against the

social worker were barred by state-agent immunity. Randall, 971 So. 2d at 664. Even though the

Alabama Supreme Court conceded that the social worker was “either quite gullible or negligent or



12
  Defendants are likewise entitled to immunity from Plaintiff’s state law claims pursuant to ALA.
CODE § 6-5-338.

                                                  22
perhaps even reckless,” the Court explained that such conduct was consistent only with negligent

or wanton behavior. Id. As the Court explained, “[t]his Court has previously held that poor

judgment or wanton misconduct, an aggravated form of negligence, does not rise to the level of

willfulness or maliciousness necessary to put the State agent beyond the immunity recognized in

Cranman.” Id. State-agent immunity “is not abrogated for negligent and wanton behavior; instead,

immunity is withheld only upon a showing that the State agent acted willfully, maliciously,

fraudulently, in bad faith, or beyond their authority.” Giambrone v. Douglas, 874 So. 2d 1046,

1052 (Ala. 2003).

         Plaintiff’s allegations do not rise to the level of “willfulness or maliciousness necessary to

put the [Defendants] beyond the immunity recognized in Cranman.” Randall, 971 So. 2d at 664.

Plaintiff’s bare recitation of the exception for State agent immunity does not satisfy the requisite

pleading requirements.

         I.     PLAINTIFF’S CONSPIRACY CLAIMS ARE DUE TO BE DISMISSED.

         Plaintiff’s civil conspiracy claims alleged in Counts VI and VII (Doc. 67 ¶¶ 339-359) must

be dismissed. To maintain a civil conspiracy claim under 42 U.S.C. § 1983, the Plaintiff must

show an underlying denial of constitutional rights. GJR Invs., Inc. v. Cnty. of Escambia, Fla., 132

F.3d 1359, 1370 (11th Cir. 1998). The Plaintiff must also show that the Defendants reached an

agreement to violate his rights. Rowe v. City of Ft. Lauderdale, 279 F.3d 1271, 1283 (11th Cir.

2002).    As shown in the preceding sections, Plaintiff has not pled a cognizable denial of

constitutional rights by these Defendants; nor has Plaintiff sufficiently made particularized

allegations that any agreement existed to violate those rights.

                A plaintiff bringing a conspiracy claim must inform the defendants
                of the nature of the conspiracy alleged. It is not enough to aver in
                the complaint that a conspiracy existed. A “plaintiff claiming a
                conspiracy under § 1983 must make particularized allegations that


                                                  23
               conspiracy exists.” See GJR Invs., Inc. v. Cnty.. of Escambia, 132
               F.3d 1359, 1370 (11th Cir. 1998). Vague and conclusory allegations
               that merely suggest a § 1983 conspiracy are insufficient to withstand
               a motion to dismiss. The claims must include enough factual
               allegations to ‘raise a right to relief above the speculative level.’ See
               Twombly, 550 U.S. at 554.

Pittman v. State Farm Fire & Cas. Co., 662 F. App’x 873, 880 (11th Cir. 2016) (some internal

citations omitted).

       Even if Plaintiff had properly alleged a claim for civil conspiracy, the claim would

nonetheless be barred by the intracorporate conspiracy doctrine. The doctrine operates to attribute

the acts of an entity’s agents to the entity itself, thereby negating the multiplicity of actors

necessary for the formation of a conspiracy. Grider v. City of Auburn, 618 F.3d 1240, 1261 (11th

Cir. 2010) (quoting McAndrew v. Lockheed Martin Corp., 206 F.3d 1031, 1036 (11th Cir. 2000).

An entity cannot conspire with its employees, and its employees, when acting in the scope of their

employment, cannot conspire among themselves. Id. Here, the only alleged conspirators are

Alabama Department of Corrections employees with no outside actors alleged to be involved. As

a result, the intracorporate conspiracy doctrine bars Plaintiff’s conspiracy claim.

                                          CONCLUSION

        Based upon the foregoing, Defendants Sanders, Malone, White, Graham, Gordy,

Ragsdale, Estelle, McMillian, Boyd, Caldwell, Pickens, Bonner, McLemore, and Ary request that

this Court enter an Order granting their Motion to Dismiss or, in the alternative, Motion to Strike

Plaintiff’s First Amended Complaint.

               Respectfully submitted this the 19th day of April, 2021.

                                               /s/ James N. Walter, Jr.
                                               ROBERT F. NORTHCUTT (ASB-9358-T79R)
                                               C. RICHARD HILL, JR. (ASB-0773-L72C)
                                               JAMES N. WALTER, JR. (ASB-2722-R68J)
                                               W. JACKSON BRITTON (ASB-8252-K46Y)


                                                  24
                                   Attorneys for Defendants Carl Sanders, Gary
                                   Malone, Kevin White, Carla Graham, Angelia
                                   Gordy, William Ragsdale, Neketris Estelle, Gerald
                                   McMillian, Christopher Boyd, Shannon Caldwell,
                                   Errol Pickens, Lisa Bonner, William McLemore,
                                   and Tanya Ary

CAPELL & HOWARD, P.C.
150 S. Perry Street (36104)
PO Box 2069
Montgomery, AL 36102-2069
Phone (334) 241-8000
Email: bob.northcutt@chlaw.com
       rick.hill@chlaw.com
       jimmy.walter@chlaw.com
       jackson.britton@chlaw.com




                                     25
                                CERTIFICATE OF SERVICE

         I hereby certify that on this 19th day of April, 2021, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which will send notification of such filing
to all counsel of record (and by U.S. Mail to non-CM/ECF participants) as indicated below:

Ruth M. Brown
Megan Pierce
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, IL 60607
ruth@loevy.com
megan@loevy.com

Anil A. Mujumdar
DAGNEY JOHNSON LAW GROUP
2170 Highland Avenue, Suite 250
Birmingham, AL 35205
anil@dagneylaw.com


William R. Lunsford
Stephen C. Rogers
La Keisha W. Butler
MAYNARD COOPER & GALE, PC
655 Gallatin Street
Huntsville, AL 35801
blunsford@maynardcooper.com
srogers@maynardcooper.com
lbutler@maynardcooper.com


                                                     /s/ James N. Walter, Jr.
                                                     Of Counsel




                                                26
